Citation Nr: 1622510	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  09-02 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disability affecting the face.

2.  Entitlement to service connection for a right foot disability.  

3.  Entitlement to service connection for a urinary disability.


REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to July 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the VA RO.  A February 2007 rating decision, in part, denied service connection for a skin disability affecting the face and a right foot disability.  An August 2007 rating decision, in part, denied service connection for bladder dysfunction.  

This appeal has previously been before the Board, most recently in May 2015, when it, in part, remanded the Veteran's claim of entitlement to service connection for a skin disability affecting the face.  The Board finds that its remand instructions with respect to this claim have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The issues of entitlement to service connection for a right foot disability and for a urinary disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The weight of the competent and credible evidence of record is against a finding that the Veteran has a skin disability of the face as the result of active duty service.
CONCLUSION OF LAW

The criteria for service connection for a skin disability of the face have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In the instant case, the Veteran has been provided with all appropriate notification.  The Veteran has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent identified and available.  

The Veteran was provided with examinations addressing his skin disability in October 2006, September 2012, and October 2015.  The Board concludes that the medical evidence of record is adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran participated in a videoconference hearing before the undersigned in February 2015, and a transcript of that hearing has been associated with the record.  Since that time, for example in July 2015, the Veteran has requested an additional hearing before the Board.  Upon careful review of the hearing transcript, the Board finds that the Veteran has been afforded with a full and fair hearing on the issue decided herein.  With such a hearing already complete and without good cause to justify an additional hearing, the Board denies this request.

The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection for a Skin Disability of the Face

The Veteran claims that he suffers from a skin disability of the face as the result of his active duty service.  

In general, service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  The Veteran's diagnosed skin disabilities are not included among the list of chronic diseases, and service connection for these disabilities may not be established based solely upon a continuity of symptomatology or upon a presumption.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Turning to the facts in this case, the evidence shows that the Veteran has a currently diagnosed skin condition, and in March 1985, the Veteran had a small inclusion epidermal cyst or lipoma removed from the posterior aspect of his lower humerus.  Thus, the evidence shows a current disability and an in-service incident.  The remaining question in this case, then, is whether the evidence supports a finding of a connection between the Veteran's current disability and his in-service experience.  

Turning to the facts in this case, in an April 1987 Report of Medical Examination, the Veteran's head, face, neck, scalp, and skin were found to be normal.  Following service, the Veteran filed his claim in January 2006.  The Veteran underwent a VA examination in October 2006, at which time the examiner noted the Veteran's report that his skin condition had existed since July 1987 and, the Veteran reported, it "was caused by poisoning due to special operations activity."  The examiner noted that the Veteran complained of constant exudation, ulcer formation, itching, shedding, and crusting.  Following physical examination, the examiner diagnosed the Veteran with folliculitis barbae.  

In April 2007, the Veteran received treatment for an ingrown hair on the right cheek.  The Veteran was diagnosed with folliculitis.  In an August 2007 dermatology consultation, the Veteran reported a 20-year history of bumps in his beard area.  The Veteran wanted to know if the clinician could determine whether there was anything implanted under his skin.  The Veteran was diagnosed with pseudofolliculitis barbae and delusions.  

In a January 2008 psychiatric appointment, it was noted that the Veteran was delusional and spoke of devices that had been implanted in his cheeks and head.  The Veteran picked at his cheeks to "get the device out", and there were resulting visible scars and lacerations on both cheeks.  In March 2008, the Veteran reported that he had a chip implanted in his right cheek.  The Veteran was instructed not to scratch his skin and pick at his cheeks.  

In a July 2010 mental health note, it was noted that the Veteran was "pulling chunks of hair and skin out of his face every night" in his beard area.  In July 2012, it was noted that the Veteran complained of a 20-year history of "cysts" in his right cheek.  The Veteran was diagnosed with inclusion cysts and pseudofolliculitis barbae with hypertrophic scarring and sinus tracts.  

The Veteran underwent an examination in September 2012, at which time the examiner diagnosed the Veteran with a "cyst of face with scars".  The examiner noted that the Veteran stated that his condition began with a white rash on his face and neck.  The Veteran had a cyst removed from the left arm, "and now has the same cyst on face."  The Veteran indicated that he had been told that his condition was pseudofolliculitis.  The examiner opined that the Veteran's skin disability was at least as likely as not incurred in or caused by his active duty service.  As a rationale for this opinion, the examiner noted that the Veteran's "scars of both cheeks with a cyst of the right cheek and sinus tract of the right cheek . . . are all the same condition that he was treated for in 1985."  

The Veteran underwent a VA examination in September 2015, at which time the examiner diagnosed the Veteran with pseudofolliculitis barbae, noting that the Veteran showed "really little or no clear evidence of active pseudofolliculitis barbae".  The examiner noted the Veteran's contentions that this condition arose as a result of many fights that he experienced in-service.  The examiner noted that a review of the Veteran's service medical records failed to identify any clear documentation of a facial eruption.  While the examiner acknowledged the Veteran's belief that trauma induced the development of cysts, which then caused facial scarring, the examiner noted that the Veteran did not show the onset of facial scarring until after his discharge from active duty.  The examiner noted that the Veteran showed bilateral facial scars, and noted that it was not clear when the Veteran developed these scars.  Considering all of these factors, the examiner concluded that it was less likely than not that the Veteran's facial dermatologic disability began during his military service.  Though the Veteran's cyst or lipoma was removed from his left arm during service, the examiner found no compelling reason to believe that this cyst was related to the later development of his facial condition.   

Turning to an analysis of these facts, the medical evidence of record contains one opinion-the September 2012 examination report- favoring a connection between the Veteran's skin disability and his service, and one opinion against such a connection-the September 2015 examiner's report.  Considering the merits of each of these opinions, the Board places relatively little weight on the September 2012 examiner's opinion.  The examiner concluded, with little explanation, that the Veteran suffered from the "same" lipomas or inclusion cysts of the face as he did in service.  The examiner failed to discuss the Veteran's skin picking in an attempt to reveal "devices", which clinicians attributed to the Veteran's delusional disorder.  In contrast to this opinion, the September 2015 examiner offered a clear rationale for the ultimate decision that was reached, and the Board thus places greater probative weight on this opinion.  

To the extent that the Veteran believes that his skin disability is related to his service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Of note, it was the Veteran's statements, which were found to be competent, that formed the basis for VA providing the Veteran with examinations.

Lay persons are also competent to provide opinions on some medical issues, such as experiencing pain.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a dermatologic disability, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Board must additionally note that the Veteran suffers from a delusional disorder that calls into question the Veteran's assessment of the nature of his dermatological issues.  Many of the Veteran's theories regarding the origins of his skin issues, including that electronic devices have been implanted in his cheeks, are patently incredible and have been characterized as part of the Veteran's non-service-connected psychiatric disorder.  

Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's skin disability is related to his service, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions, as such evidence was provided by a medical professional and concerned the functioning of the Veteran's dermatologic system, the functioning of which is not readily perceivable by the use of a person's senses.  

In sum, the Board concludes that the preponderance of the evidence is against granting service connection for a skin disability affecting the face.  As the preponderance of the evidence is against the claim, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a skin disability affecting the face is denied.


REMAND

With respect to the Veteran's claim of entitlement to service connection for a right foot disability, the Veteran underwent a VA examination in June 2015.  After diagnosing the Veteran with pes planus and degenerative arthritis of the right foot, the examiner opined that the Veteran's right foot disability was less likely than not aggravated by his active duty service.  This opinion is insufficient because while it addresses the Veteran's pes planus, which indeed preceded service, it does not address the etiology of the Veteran's degenerative arthritis of the right foot, which did not predate his entry into service.  An additional etiological opinion addressing the etiology of the Veteran's arthritis of the right foot should be solicited.  

With respect to the Veteran's claim of entitlement to service connection for a urinary disability, the Board's May 2015 remand, after noting that the Veteran had complained of and been treated for urinary frequency during the appeal, requested that an examiner address the relationship between the Veteran's urinary symptoms and an August 1986 complaint of urinary frequency.  McClain v. Nicholson, 21 Vet App 319 (2007) (a current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending).  In June 2015, an examiner, without discussing the Veteran's urinary symptoms at all, found that the Veteran did not currently have a bladder disability, and such a disability therefore could not be related to service.  This is an inadequate discussion of the Veteran's symptoms because the Veteran has indeed shown symptoms during the period on appeal (even if such symptoms were not displayed at the time of the examination).  That is, service connection can still be established if a disability is present at any time during the course of an appeal, even if it resolves prior to the final adjudication of the claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an opinion as to the etiology of the degenerative arthritis of the Veteran's right foot.  If an additional physical examination is required in order to render the requested opinion, such an examination should be scheduled.  The examiner should opine as to whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's degenerative arthritis of the right foot either began during or was otherwise caused by his military service.  Why or why not?

2.  Return the Veteran's claims file to the examiner who conducted the June 2015 examination, or if not available, to another examiner.  If an opinion cannot be provided without an examination, one should be provided. 

The examiner should determine whether the Veteran has experienced a urinary disability at any time during the course of the appeal, to include consideration of the Veteran's treatment for urinary frequency in September 2011.  If no urinary disability is found at any time, it should be explained why.  

If a urinary disability is found to have been present at any time during the course of the appeal, the examiner should opine as to whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's urinary disability either began during or was otherwise caused by the Veteran's military service, including his in-service treatment for urinary frequency.  Why or why not?

3.  Then, readjudicate the Veteran's claims of entitlement to service connection for a right foot disability and a urinary disability.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


